Citation Nr: 1424493	
Decision Date: 05/30/14    Archive Date: 06/06/14

DOCKET NO.  14-02 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York



THE ISSUE

Entitlement to an effective date earlier than November 21, 2012, for the grant of service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. Higgs, Counsel



INTRODUCTION

The Veteran served on active duty from January 1945 to May 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless appeals processing systems.  Accordingly, any future action regarding this appellant's case should take into consideration the existence of these electronic records.

The issue of entitlement to service connection for tinnitus has been raised by the record, to include in a February 2014 VA Form 646, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and the issue is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's original claim for service connection for bilateral hearing loss was received on December 8, 2004.

2.  The Veteran was denied service connection for bilateral hearing loss in a January 2006 rating decision. 

3.  The Veteran submitted an application to reopen his claim for service connection for bilateral hearing loss on November 21, 2012.

4.  New and relevant service department records, which were in existence as of December 8, 2004, were received in August 2013.  

5.  The Veteran was granted service connection for bilateral hearing loss in a November 2013 rating decision.

6.  The Veteran has had bilateral hearing loss since December 8, 2004.


CONCLUSION OF LAW

The criteria for an effective date of December 8, 2004, for the grant of service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.156(c), 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As set forth in the findings of fact above, additional and relevant service department records were received that existed at the time of the prior adjudication of the claim.  Thus, the claim was to be readjudicated without the requirement that new and material evidence be submitted.  See 38 C.F.R. § 3.156(c)(1) (as in effect prior to September 6, 2006).  As such, the Veteran could be assigned an effective date as far back as his original claim or the date on which entitlement arose, whichever is later.  Vigil v. Peake, 22 Vet. App. 63 (2008).  The Veteran has had bilateral hearing loss as defined by VA standards since the date of the original claim, and the medical opinion establishing a nexus to service was predicated, in part, on the newly obtained service records.  Consequently, an effective date of December 8, 2004, is warranted, which is the date of his original claim.  This is the full grant of the specific benefit sought on appeal, as indicated in an April 2014 Appellate Brief Presentation submitted by the Veteran's representative.



ORDER

Entitlement to an effective date of December 8, 2004, for the award of service connection for bilateral hearing loss is granted.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


